           Case 1:20-cv-09571-GHW Document 18 Filed 01/19/21 Page 1 of 2

                                                                      USDC SDNY
                                                                      DOCUMENT
                                                                      ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                      DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK
                                                                      DATE FILED: 1/19/2021
----------------------------------------------------------------- X
                                                                  :
JESUS TRINIDAD MARTINEZ and MARIO                                 :
PEREZ,                                                            :
                                                                  :     1:20-cv-09571-GHW
                                                  Plaintiff,      :
                                                                  :          ORDER
                              -v -                                :
                                                                  :
A SPICE ROUTE INC., dba TANDOOR                                   :
PALACE, INDERJIT SINGH, and MANVEEN :
SINGH,                                                            :
                                                                  :
                                               Defendant.         :
                                                                  :
----------------------------------------------------------------- X

GREGORY H. WOODS, United States District Judge:

         On January 19, 2021, the Court entered an order setting a briefing schedule for Defendants’

motion to dismiss and motion for summary judgment. Dkt. No. 17. That order is amended to read

as follows:

         Defendants’ request for leave to file a motion to dismiss and motion for summary judgment,

Dkt. No. 14, is granted. The deadline for Defendants to file and serve their motion is February 5,

2021. Plaintiffs’ opposition is due within twenty-one days after service of Defendants’ motion. If

Plaintiffs oppose the motion for summary judgment pursuant to Fed. R. Civ. P. 56(d), the Court will

not require a substantive opposition to the motion for summary judgment until after the Court rules

on the Rule 56(d) opposition. If Plaintiffs file a Rule 56(d) opposition, Defendants’ reply is due

within seven days after service of the opposition. If Plaintiffs file a substantive opposition,

Defendants’ reply is due within fourteen days after service of the opposition.
         Case 1:20-cv-09571-GHW Document 18 Filed 01/19/21 Page 2 of 2



       Plaintiffs are directed to file by January 22, 2021 a letter stating whether they are alleging

individual coverage under the FLSA, in addition to enterprise coverage.

       SO ORDERED.

Dated: January 19, 2021
                                                         __________________________________
                                                                GREGORY H. WOODS
                                                               United States District Judge




                                                   2
